El Juez Asociado SR. Wole
emitió la opinión del tribunal.
El único error qne ba sido alegado ante este tribunal en este caso qne fué asimismo promovido en la corte inferior se refiere a la admisión de cierta prueba impugnada por el acusado y contra la cual se tomó excepción. En la denuncia se alega una infracción de los artículos 291 y 292 del Código Penal referente a loterías. Luis Echevarría, Jefe de Dis-trito, Policía Insular, declaró en efecto que tenía conocimiento de que el acusado tenía un juego de pool. El pool, según otras declaraciones tendían a mostrar, era equivalente a una lotería. Eepreguntado por la defensa y a preguntas de la corte el testigo dijo que conocía los hechos por conocimiento propio y por confesión del acusado quien admitió que tomaba el 30 por ciento de dicho pool. La defensa se opuso fun-dándose en que el testigo había obtenido el conocimiento de los hechos en la investigación que estaba haciendo de Mario Meléndez uno de los policías a su mando. El testigo mani-festó, sin embargo, que conocía los hechos de propio conoci-miento y por la confesión del acusado. Dicho acusado no hizo constar en el momento de la objeción que dicho conoci-miento era de referencia. El testigo examinó ciertas listas y obtuvo la confesión del acusado.
T no importa como alega el apelante que no fuera pre-. venido de que cualquier cosa que dijera se usaría en su contra, y a falta de precepto estatutorió que haga necesario 'dicho aviso cualquier confesión voluntaria del acusado es admisible en su contra. 12 Cyc., 463. Sin embargo, la obje-ción específica parece haber sido que la declaración era mera-mente de referencia, no apareciendo de los autos que sea éste el estado de los hechos.
Alega también el apelante si bien dicho error no fué ale-gado en la corte municipal o en la corte de distrito, que la denuncia no era suficiente. En ella se alega que el acusado organizó un plan para distribución de dinero por suerte, en el cual varias personas se comprometían a pagar diez cen*230tavos cada una y de acuerdo con el cual la suma de setecientos dólares se había de pagar al que ganara, después de haber descontado el acusado el 30 por ciento, todo lo cual dependía de ciertas carreras en San Juan. La denuncia parece ser muy específica y en ella se imputa un delito de acuerdo con los artículos 291 y 292 del Código Penal. Fué ciertamente suficiente a falta de objeción.
También sostiene el apelante que debe alegarse que el acusado recibía un barato. Nos parece que este barato se alegó en la denuncia. Además no vemos nada en los artí-culos 291 y 292 por los que sea elemento esencial del delito el recibir una ganancia o beneficio. Lo que se prohíbe es el conducir la lotería ya recibiendo el acusado un beneficio o sin recibirlo.
Tanto en su alegato como durante la vista sostuvo el apelante que no se había probado el corpus delicti. Hay prueba suficiente que demuestra el plan de la lotería, así como el haber ganado la suma principal Mario Meléndez, la investigación de las listas por Echevarría, el conocimiento de éste y la confesión del acusado.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y A so-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no intervino.